DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 12-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauptmann et al. [WO 2016/087069 A1].

Regarding claims 1, 16, 17 and 19-21, Hauptmann et al. discloses a method (Figs. 3-9) / an apparatus (Figs. 1 and 2) for reconstructing a free-form geometry of a substrate / a computer program product comprising a non-transitory computer-readable medium having instructions therein, the instructions, when executed by a processor system (Fig. 9), configured to cause the processor system to at least, the method comprising: 
positioning the substrate (W) on a substrate holder (WT) configured to retain the substrate under a retaining force that deforms the substrate from its free-form geometry (as shown in Figs. 6 and 7); 
measuring a height map of the deformed substrate (paragraph [0089], see also Figs. 7a and 8); and 
reconstructing the free-form geometry of the deformed substrate based on an expected deformation of the substrate by the retaining force and the measured height map, the free-from geometry being that of the substrate prior to being positioned in contact with the substrate holder (paragraphs [0087]-[0092], see also Figs. 6-8, recreating the free-form geometry of the deformed substrate is an inherent step disclosed. Specifically, the wafer deforms as a result of clamping, foreign particles, stress, etc., as such, the process disclosed, recreates the free-form geometry of the deformed substrate in that it modulates the pressures being used to clamp the substrate such that the wafer is at its free-from geometry which is that of the substrate prior to being positioned in contact with the substrate holder).

Regarding claim 2, Hauptmann et al. discloses wherein the retaining force comprises a clamping force, wherein the method further comprises controlling the clamping force to impart the expected deformation of the substrate based on a characteristic of the substrate, and wherein 

Regarding claim 3, Hauptmann et al. discloses wherein a level sensor within a lithographic apparatus is used to measure the height map and the substrate holder is located within the lithographic apparatus (paragraph [0067]).

Regarding claims 4 and 5, Hauptmann et al. discloses wherein the clamping force is further controlled based on a stiffness property of the substrate holder, wherein the characteristic of the substrate comprises any of: the expected magnitude of the deformation of the deformed substrate, a stiffness property of the substrate, or a context of the substrate (paragraph [0092]).
 
Regarding claim 6, Hauptmann et al. discloses further comprising measuring a plurality of height maps at a plurality of retaining forces, and wherein the reconstructing the free-form geometry of the substrate is further based on the plurality of measured height maps (paragraphs [0087]-[0092], see also Figs. 6-8).
 
Regarding claim 9, Hauptmann et al. discloses further comprising using the reconstructed free-form geometry to classify the substrate (as shown in Fig. 8).

Regarding claim 12, Hauptmann et al. discloses wherein the reconstructing the free-form geometry of the substrate is further based on position information of alignment markers (paragraph [0043]).

Regarding claim 13, Hauptmann et al. discloses wherein the reconstructing the geometry of the substrate is further based on context information of the deformed substrate (as shown in Figs. 6-8).

Regarding claim 14, Hauptmann et al. discloses further comprising controlling a subsequent processing step based on the free-form geometry of the substrate (paragraphs [0087]-[0092], see also Figs. 6-8).

Regarding claim 15, Hauptmann et al. discloses wherein the reconstructing the free-form geometry of the substrate further comprises subtracting a reference height map associated with a geometry of the substrate holder from the measured height map (7c is subtracted from 7a, see also Figs. 6-8).

Claim 8, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hauptmann et al. in view of Smith et al. [US 2016/0290789 A1].

Regarding claims 8, 10, 11 and 18, Hauptmann et al. discloses the method, as applied above.

Hauptmann et al. does not teach further comprising using the reconstructed free-form geometry of the substrate to predict an in-plane deformation of the substrate subject to a clamping force used for processing of the substrate, further comprising updating an alignment 
However, Smith et al. discloses further comprising using the reconstructed free-form geometry of the substrate to predict an in-plane deformation of the substrate subject to a clamping force used for processing of the substrate, further comprising updating an alignment model for processing the substrate based on the predicted in-plane deformation of the substrate, further comprising determining a location on the deformed substrate having a higher probability of a defect based on the in-plane deformation of the substrate (paragraphs [0018] and [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art to predict an in-plane deformation of the substrate, as taught by Smith et al. in the system of Hauptmann et al. because such a modification provides improved wafer distortion capabilities (paragraph [0005] of Smith et al.).

Response to Arguments

Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach “reconstructing the free-form geometry of the deformed substrate based on an expected deformation of the substrate by the retaining force and the measured height map, the free-from geometry being that of the substrate prior to being positioned in contact with the substrate holder”, see pages 6-9 of the remarks.

As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 102 is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882